t c memo united_states tax_court shelby l and donzella h jordan petitioners v commissioner of internal revenue respondent docket no 14572-07l filed date pierce j guard jr for petitioners miriam c dillard for respondent supplemental memorandum opinion wells judge this case is before the court on the parties’ cross-motions for summary_judgment pursuant to rule we this opinion supplements 134_tc_1 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references continued must decide whether on remand respondent’s appeals_office properly verified that a notice_of_deficiency was mailed to petitioners for their and tax years background many of the relevant facts are set forth in our prior opinion in 134_tc_1 prior opinion and are incorporated by reference additionally some of the facts discussed in this opinion are taken from the parties’ moving papers and attachments at the time they filed their petition petitioners resided in california respondent sent a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioners with respect to a lien filed to collect petitioners’ unpaid tax_liabilities for their and tax years petitioners timely filed a petition with this court seeking review of respondent’s determination petitioners’ taxes for their and tax years were assessed on the basis of their joint tax_return sec_1 continued are to the tax_court rules_of_practice and procedure 2those attachments include certified copies of the forms certificate of assessments payments and other specified matters and copies of the notices of deficiency on which respondent’s appeals_office relied during the hearing on remand the parties do not dispute the authenticity of the attachments after petitioners failed to pay the taxes shown on those returns there are no remaining factual or legal issues concerning petitioners’ and tax years and the parties agree that the court should enter a decision sustaining respondent’s determination with respect to those years petitioners filed their tax_return on date their tax_return on date and their return on date petitioners’ taxes for the and tax years were assessed following audits in the reply brief they filed before we entered our prior opinion petitioners contended for the first time that the administrative record showed that a notice_of_deficiency had not been issued for those years petitioners did not testify at trial that they did not receive notices of deficiency nonetheless because the administrative record did not state that the appeals_office had verified that notices of deficiency were sent we remanded the case for the appeals_office to clarify the record in our prior opinion we stated the record before us is unclear as to whether a notice_of_deficiency was sent to petitioners for their and tax years we have held that a verification generally is proper if the appeals officer relied on a form_4340 certificate of assessments payments and other specified matters or a transcript containing similar information 118_tc_162 there is no mention of a form_4340 in the record moreover the original assessment dates in the early 1990s covered petitioners’ and tax years however the transcript provided covers only petitioners’ tax years and forward we therefore remand the instant case to respondent’s appeals_office to clarify the record as to whether a notice_of_deficiency was sent to petitioners for each of the and tax years jordan v commissioner supra pincite on remand respondent’s appeals_office placed in the administrative file certified copies of forms certificate of assessments payments and other specified matters for each of petitioners’ and tax years each dated date although the forms do not state that a notice_of_deficiency was mailed to petitioners the forms each contain an entry stating additional tax assessed by examination audit deficiency per default of day letter petitioners signed a consent to extend the time to assess tax for their tax_year on date the assessment for petitioners’ tax_year was made on date and the assessments for petitioners’ and tax years were made on date in addition to the forms the appeals_office placed in the administrative file copies of the notices of deficiency the notice_of_deficiency for petitioners’ tax_year is stamped with the date date the notice_of_deficiency for petitioners’ and tax years is stamped with the date date both notices of deficiency are addressed to petitioners’ last_known_address which is the same address petitioners used when they filed their petition in this court after reviewing the forms and copies of the notices of deficiency for petitioners’ and tax years respondent’s appeals_office issued supplemental notices of determination discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law in the instant case the parties have made cross-motions for summary_judgment and each party contends that there are no genuine issues of material fact and that the party is entitled to summary_judgment as a matter of law generally the commissioner is not entitled to collect a tax by administrative means until it has been formally and timely assessed when the taxpayer files a return the commissioner may summarily assess the amount shown on the return without issuing a notice_of_deficiency sec_6201 however when a deficiency exists the commissioner must issue a notice_of_deficiency and wait days before assessing the tax sec_6212 sec_6213 to be timely the assessment generally must be made within the 3-year period of limitations sec_6501 when we review an appeals_office determination under sec_6330 we review the appeals office’s consideration of all issues that were raised by the taxpayer and we also consider whether the appeals_office conducted the verification required by sec_6330 jordan v commissioner t c pincite 131_tc_197 sec_6330 requires that as part of its review the appeals_office verify that a valid notice_of_deficiency was issued to the taxpayer jordan v commissioner supra pincite hoyle v commissioner supra pincite the act of mailing the notice_of_deficiency generally is proven by evidence of the commissioner’s mailing practices corroborated by direct testimony or documentary_evidence of mailing 94_tc_82 89_tc_321 a postal service form_3877 reflecting postal service receipt represents direct documentary_evidence of the date and the fact of mailing and also shows compliance with established internal_revenue_service irs procedures for mailing notices of deficiency coleman v commissioner supra pincite magazine v commissioner supra pincite exact compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that a notice_of_deficiency was properly mailed hoyle v commissioner t c ___ ___ slip op pincite coleman v commissioner supra pincite a certified mailing list containing the same information as postal service form_3877 may also be relied upon to establish mailing hoyle v commissioner t c at ___ slip op pincite respondent contends that the certified mailing lists related to petitioners’ tax years and were destroyed after years pursuant to irs procedures for document retention because respondent does not have the certified mailing lists in his possession he contends that the appeals_office should be allowed to rely on forms to verify that the notices of deficiency were mailed to petitioners we have held that a verification that a notice_of_deficiency was issued generally is proper if the appeals_office relied on a form_4340 unless the taxpayer demonstrates an irregularity in the assessment procedure that would raise a question about the validity of the assessments jordan v commissioner supra pincite 118_tc_162 115_tc_35 in hoyle v commissioner t c pincite n we stated that where a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity’ thereby requiring the appeals officer to do more than consult the computerized records including the form_4340 in that footnote in hoyle we referred to chief_counsel notice cc-2006-19 date which cited nestor v commissioner supra for the proposition that the appeals_office may rely on the form_4340 in the absence of an irregularity identified by the taxpayer in nestor v commissioner supra pincite we stated the forms that respondent gave petitioner before trial showed that the amounts at issue were properly assessed and petitioner did not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments emphasis added according to our holding in nestor therefore the burden is on the taxpayer to show at trial that an irregularity existed if the taxpayer does not offer any evidence to show an irregularity the irs may rely on computerized records including the form_4340 to verify that the notice_of_deficiency was sent and the tax properly assessed see id when we remand a case to the appeals_office to clarify the record as to whether a notice_of_deficiency was mailed to a taxpayer the appeals_office is not limited to what the appeals_office considered during the first administrative hearing hoyle v commissioner t c at ___ slip op pincite rather on remand the appeals_office is to independently verify that a notice_of_deficiency was properly mailed to the taxpayer id petitioners did not proffer any evidence suggesting an irregularity in the assessment procedure at trial petitioners did not testify that they never received the notice_of_deficiency nor did they raise the issue at any other time during the proceedings before this court or before respondent’s appeals_office indeed it was not until their reply brief that they contended that the administrative record showed that no notice_of_deficiency had been sent a contention in a brief that the administrative record showed that no notice_of_deficiency was mailed is not a showing of irregularity in contrast the taxpayer in hoyle v commissioner t c pincite n testified at trial that he did not receive a notice_of_deficiency in the instant case there is no such factual dispute instead the parties’ disagreement is about what documents respondent is required to produce to show that the notice_of_deficiency was properly mailed accordingly because petitioners did not show that there was an irregularity we hold that forms combined with copies of the notices of deficiency may be used to verify that the notices of deficiency were mailed to petitioners’ last_known_address and that the tax was properly assessed the forms do not contain entries stating that notices of deficiency were mailed to petitioners but the forms do state additional tax assessed by examination audit deficiency per default of day letter chief_counsel notice cc-2006-19 date notes that the form_4340 currently provide s verification of assessment of the liability and the sending of collection notices but it is silent on whether the form_4340 provides verification that the notice_of_deficiency was mailed in two recent district_court cases the forms the irs provided did not state that a notice_of_deficiency had been mailed to the taxpayers but those courts nonetheless held that the irs could rely on the designation additional tax assessed by examination audit deficiency per default of day letter as evidence suggesting that a notice_of_deficiency had been mailed see united_states v stevenson aftr 2d e d pa laeger v united_states aftr 2d w d la in neither case did the taxpayers provide credible_evidence that they did not receive the notices of deficiency in the instant case the dates stamped on the copies of the notices of deficiency are more than days before the assessment dates on the forms the copies of the notices of deficiency show petitioners’ last_known_address we conclude that the forms combined with the copies of notices of deficiency are sufficient to show that the respective notices of deficiency were timely mailed to petitioners at their last_known_address 3it is unclear whether it is irs practice to make an entry on the form_4340 stating that the notice_of_deficiency has been mailed consequently we hold that respondent’s appeals_office properly verified on remand pursuant to sec_6330 that the requirements of any applicable law or administrative procedure have been met in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
